 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
STATESBORO DIVISION 2019 AUG -| AM 10: 23

crerk.\\A.
WASEEM DAKER, en ML CUDM

Plaintiff-Appellant,
Case No. CV6:17-079

vs.

COMMISSIONER HOMER BYRSON,
et al.,

Defendants-Appellees.

ORDER
The appeal in the above-styled action having been dismissed
by the United States Court of Appeals for the Eleventh Circuit,
IT IS HEREBY ORDERED that the Mandate of the United States
Court of Appeals for the Eleventh Circuit is made the Judgment

of this Court.

f357~ Le
SO ORDERED, this # day of Z , 2019.

Ts AL HALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT

HERN DISTRICT OF GEORGIA

   
 
 
 

 
